UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTIN GREEN,

Plaintiff,
ORDER

- against -
19 Civ. 7492 (PGG) (OTW)

AKONIK LABEL GROUP LLC,

Defendants.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

WHEREAS Plaintiff commenced this action on August 11, 2019, by filing the

Complaint (Dkt. No. 1);

WHEREAS Defendant has not appeared or responded to the Complaint (Cert. of

Default (Dkt. No. 10));

WHEREAS, on January 21, 2020, this Court ordered Defendant to show cause

why a default judgment should not be entered against it, and scheduled a hearing for February

19, 2020 (Dkt. No. 18);

WHEREAS Plaintiff served the Order to Show Cause on Defendant on January

23, 2020 (Dkt. No. 20);

WHEREAS Defendant filed no opposition to Plaintiff's motion for a default

judgment and did not appear at the February 19, 2020 hearing;

 
It is hereby ORDERED that default is entered against Defendant, and that this
matter is referred to Magistrate Judge Wang for an inquest into damages. The Clerk of the Court

is directed not to close this case.

Dated: New York, New York
February/~, 2020
SO ORDERED.

fue LaeA

Paul G. Gardephe
United States District Judge

 
